UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-4271


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ERVAN MATTHEW HARVEY, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.     Cameron McGowan Currie, Senior
District Judge. (3:05-cr-00605-CMC-1)


Submitted:   October 14, 2015              Decided:   October 20, 2015


Before KING, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James P. Rogers, Assistant Federal Public Defender, Columbia,
South Carolina, for Appellant.   Stacey Denise Haynes, Assistant
United States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Ervan    Matthew      Harvey,   Jr.,      appeals      the       district   court’s

judgment revoking his term of supervised release and sentencing

him to 14 months’ imprisonment, followed by a 2-year term of

supervised      release.         Counsel    has    filed      a       brief   pursuant     to

Anders v. California, 386 U.S. 738 (1967), stating that there

are no meritorious issues for appeal, but questioning whether

the district court abused its discretion in revoking Harvey’s

supervised release.          Although advised of his right to file a pro

se supplemental brief, Harvey has not done so.                            The Government

has declined to file a response brief.                        Following our careful

review of the record, we affirm.

       We   review     for    abuse    of    discretion           a     district   court’s

judgment    revoking       supervised       release     and       imposing     a   term    of

imprisonment.        United States v. Pregent, 190 F.3d 279, 282 (4th

Cir. 1999); United States v. Copley, 978 F.2d 829, 831 (4th Cir.

1992).      The district court need only find a violation of a

condition      of    supervised     release       by    a   preponderance          of     the

evidence.       18 U.S.C. § 3583(e)(3) (2012); Copley, 978 F.2d at

831.     The court’s factual findings are reviewed for clear error.

United States v. Padgett, 788 F.3d 370, 372–73 (4th Cir. 2015).

We   conclude       that   the   district       court   did       not    clearly    err    in

finding that Harvey violated the stated conditions of supervised

release.       Accordingly, the court did not abuse its discretion by

                                            2
revoking       Harvey’s     supervised      release         and   ordering        a    term   of

imprisonment.

       In accordance with Anders, we have reviewed the record and

have    found    no    meritorious        issues      for    appeal.         We       therefore

affirm the district court’s judgment.                       This court requires that

counsel inform Harvey, in writing, of the right to petition the

Supreme       Court    of   the    United   States      for       further    review.          If

Harvey requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move

in     this    court    for       leave   to       withdraw       from    representation.

Counsel’s motion must state that a copy thereof was served on

Harvey.        We dispense with oral argument because the facts and

legal    contentions        are     adequately       presented       in     the       materials

before    this    court     and     argument       would    not    aid    the     decisional

process.

                                                                                       AFFIRMED




                                               3